Citation Nr: 9912861	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of a VA disability pension 
overpayment in the amount of $16,500.00.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision issued by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that the veteran was 
not entitled to a waiver of a VA disability pension 
overpayment in the amount of $16,500.00.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was granted nonservice-connected disability 
pension benefits in March 1995.

3.  The veteran was granted Social Security Administration 
(SSA) benefits in May 1995 but did not inform the VA of the 
possible overpayment of VA pension benefits.

4.  Based upon an income verification match with the SSA in 
June 1997, the RO recomputed the veteran's countable income 
for pension purposes and determined that it exceeded the 
applicable limit, effective June 1, 1995; the veteran's 
pension award was terminated retroactively as a result, and 
the overpayment now at issue ensued.

5.  The overpayment at issue was not the result of bad faith, 
misrepresentation, or fraud on the part of the veteran; 
however, this debt was created as a result of actions on the 
part of the veteran.

6.  There are no allegations or indications of fault on the 
part of the VA.

7.  As the veteran's monthly income exceeds his monthly 
expenses for basic necessities, recoupment of the debt would 
not deprive him of the basic necessities of life.

8.  Waiver of recovery of the pension overpayment would 
result in unjust enrichment to the veteran.


CONCLUSION OF LAW

The recovery of the overpayment of disability pension 
benefits in the amount of $16,500 would not be against equity 
and good conscience and, therefore, should not be waived.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be well grounded; that is, it is plausible and capable of 
substantiation.  Moreover, it appears that all relevant facts 
have been properly developed, and the case is ready for 
appellate consideration.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this case, as the veteran has not questioned the 
validity of the debt now at issue, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person requesting waiver, and recovery of the 
indebtedness would be against equity and good conscience.  38 
C.F.R. § 1.963(a) (1998).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of debtor. Where actions of 
the debtor contribute to the creation of 
the debt.
(2) Balancing of faults.  Weighing fault 
of the debtor against Department of 
Veterans Affairs fault.
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1998).

In this case, the Board observes that the Committee 
specifically determined in October 1997 that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the overpayment at issue.  Thus, the limited 
question for Board consideration is whether recovery of the 
indebtedness would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991) and 38 C.F.R. §§ 1.963 and 1.965 
(1998).

The first such matter to be considered pertains to the fault 
of the debtor and requires an analysis of whether the actions 
of the debtor contributed to the creation of the debt.  The 
Board notes that, in a March 1995 rating decision, the RO 
granted the veteran's claim for nonservice-connected 
disability pension benefits.  An April 1995 letter informing 
the veteran of the VA's approval of his claim for pension 
benefits indicated that he must report all changes in income 
and that his failure to report such changes might create an 
overpayment which would have to be repaid.  

In this regard, the Board observes that, in a December 1994 
letter, the veteran noted that he had applied for SSA 
benefits but had not received notice of a decision on this 
claim to date; he further indicated that he would inform the 
VA when notified of this decision.  However, the VA was not 
notified of the decision on the veteran's claim for SSA 
benefits until an income verification match with the SSA in 
June 1997, which revealed that the veteran had been in 
receipt of SSA benefits since May 1995.  Based upon this 
income verification match, the VA recomputed the veteran's 
countable income for pension purposes and determined that it 
exceeded the applicable limit.  The veteran's pension award 
was terminated retroactively as a result, and the overpayment 
now at issue ensued.

In regard to the issue of fault, the Board notes that there 
is no evidence of record showing that the veteran informed 
the VA of his receipt of SSA benefits prior to June 1997.  In 
addition, with regard to the issue of fault on the part of 
the VA, the Board notes that there are no specific 
allegations that the overpayment was created as a result of 
fault on the part of the VA, and the record does not suggest 
fault.

As to the matter of "undue hardship," the Board notes that 
38 C.F.R. § 1.965(a) (1998) provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the veteran of his basic necessities.  The 
veteran's Financial Status Report, received by the RO in July 
1997, reflects that his total monthly expenses exceed his 
total monthly net income by $106.65; he provided a combined 
monthly net income amount of $774.00 and a total monthly 
expenses amount of $880.65.  He also reported total assets 
equaling $4000.00.  However, payments pertaining to the 
veteran's car, cable television, and television programming 
accounted for $390.55 per month, an amount well in excess of 
the difference between his reported monthly expenses and his 
total monthly net income.  In view of this, the Board finds 
that the veteran's monthly income exceeds his monthly 
expenses for basic necessities, and recoupment of the debt 
would not deprive the veteran of the basic necessities of 
life.

In view of the veteran's current income situation, the Board 
finds that a waiver of recovery of the pension overpayment 
would result in unjust enrichment to the veteran.

Overall, in this case, the Board notes that this debt in 
question was created as a result of the veteran's failure to 
notify the VA of his receipt of SSA benefits in a timely 
fashion.  As noted above, no fault on the part of the VA has 
been shown.  The Board observes that the veteran's total 
monthly expenses exceed his total monthly net income by 
$106.65.  However, the Board finds that not all of the noted 
monthly expenses were for basic necessities, and, in view of 
the fact that the veteran was informed of the need to report 
income changes but did not do so, the Board finds that it 
must attach greater weight in this case to the element of 
fault on the part of the debtor (the veteran) than to the 
element of undue hardship.  

In view of the foregoing, the Board concludes that recovery 
of the overpayment of $16,500.00 would not be against the 
principles of equity and good conscience.  As such, the Board 
must conclude that the hardship that collection of the 
indebtedness would impose on the veteran does not override 
the other regulatory considerations set forth in § 1.965(a) 
(1998).


ORDER

Entitlement to a waiver of a VA disability pension 
overpayment in the amount of $16,500.00 is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

